Case 1:15-cr-00194-WS-N Document 29 Filed 08/21/20 Page 1 of 2                     PageID #: 116




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

UNITED STATES OF AMERICA                         )
                                                 )
v.                                               )   CRIMINAL NO. 15-0194-WS
                                                 )
BRANDON KEITH ROSE,                              )
                                                 )
       Defendant.                                )

                                             ORDER
       The defendant has filed a motion for compassionate release, based on his fear of
contracting COVID-19. (Doc. 28).
       In January 2016, the Court sentenced the defendant to 120 months imprisonment. (Doc.
26). The Bureau of Prisons (“BOP”) website identifies his anticipated release date as December
27, 2022, a date with which the defendant agrees. (Doc. 28 at 2).
       Section 3582(c)(1) permits a defendant to file a motion for compassionate release, but
only after either exhausting all administrative remedies following BOP’s failure to bring such a
motion on his behalf, or after 30 days from the warden’s receipt of the defendant’s request for
such relief. It appears that the defendant has complied with this requirement. (Doc. 28 at 6-7).
       A necessary predicate to relief under Section 3582(c)(1)(A) is a judicial finding that
“extraordinary and compelling reasons” warrant a reduction in sentence; a second is that any
reduction be consistent with policy statements of the Sentencing Commission (“the
Commission”). The statute does not define the quoted phrase, but the Commission’s policy
statement does. U.S.S.G. 1B1.13. This policy statement was issued pursuant to the
Commission’s statutory obligation to “promulgate … general policy statements regarding … the
appropriate use of … the sentence modification provisions set forth in sectio[n] … 3582(c) of
title 18 …”,1 in which policy statement the Commission is required to “describe what should be
considered extraordinary and compelling reasons for sentence reduction, including the criteria to
be applied and a list of specific examples.”2 The Commission’s policy statement thus establishes


       1
           28 U.S.C. § 994(a)(2)(C).
       2
           28 U.S.C. § 994(t).
Case 1:15-cr-00194-WS-N Document 29 Filed 08/21/20 Page 2 of 2                     PageID #: 117




the boundaries of what may and may not be judicially determined to be extraordinary and
compelling reasons for a sentence reduction. Fear of contracting COVID-19 is not among them.
       Even could COVID-19 in some circumstances provide grounds for relief under Section
3582(c)(1)(A), the defendant has not made a colorable showing that it would do so in his case.
The defendant is only 36 years old and, as of sentencing, pronounced himself “healthy.” (Doc.
22 at 2, 9). The defendant stresses that he was diagnosed with hypertension last fall, “which
place[s] him in the Covid-19 high risk category.” (Doc. 28 at 1). In fact, the CDC’s website
states only that persons with hypertension “might be at an increased risk for severe illness” from
COVID-19. In any event, the defendant is housed at FPC Montgomery, where the BOP website
identifies only two active inmate cases out of over 400 inmates. The defendant therefore has not
demonstrated a significant risk of contracting the virus in the first place.
       For the reasons set forth above, the defendant’s motion for compassionate release is
denied. Because the defendant has not presented a close case, his embedded motion for
appointment of counsel, (Doc. 28 at 1), is also denied.


       DONE and ORDERED this 20th day of August, 2020.


                                                       s/WILLIAM H. STEELE
                                                       UNITED STATES DISTRICT JUDGE




                                                  []
                                                  2
